FILED
                             NOT FOR PUBLICATION                             AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PHILIP KUO,                                      No. 09-72100

               Petitioner,                       Agency No. A095-663-282

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Philip Kuo, a native and citizen of Malaysia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we deny the

petition for review.

       Substantial evidence supports the BIA’s determination that the vandalism,

curses, and other harassment Kuo suffered in Malaysia did not rise to the level of

persecution. See Nagoulko v. INS, 333 F.3d 1012, 1016-18 (9th Cir. 2003)

(incidents of discrimination and harassment do not compel a finding of past

persecution). Substantial evidence also supports the BIA’s finding that Kuo failed

to demonstrate a well-founded fear of future persecution because it is too

speculative to assume that he will be persecuted as a result of his Christian

religion. See id. at 1018 (record evidence did not show petitioner had objectively

reasonable basis for future fear); see also Molina-Estrada v. INS, 293 F.3d 1089,

1096 (9th Cir. 2002) (agency is entitled to rely on all relevant evidence in the

record, including State Department reports, in considering whether a petitioner’s

fear of future persecution is objectively reasonable). Accordingly, Kuo’s asylum

claim fails.

       Because Kuo did not establish eligibility for asylum, it necessarily follows

that he did not satisfy the more stringent standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                           2                                       09-72100
      Finally, substantial evidence supports the agency’s denial of CAT relief

because Kuo failed to demonstrate that it was more likely than not he would be

tortured. See Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009) (petitioner

failed to provide evidence “that he is likely to be tortured by the actors he fears”).

      PETITION FOR REVIEW DENIED.




                                           3                                     09-72100